Citation Nr: 0616275	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-16 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include depression and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1980 to February 
1988.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disability to include 
depression and PTSD.

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2005).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2005) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2005).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the appellant's case, the RO has not complied with the 
provisions of the VCAA relative to the service connection 
claim for depression.  As the RO has not fulfilled its 
obligations under the implementing regulations, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, a remand is required in 
this case. 

In regard to the appellant's PTSD claim based on a non-combat 
stressor, the Court has held that "credible supporting 
evidence" means that the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor; nor can credible supporting evidence of 
the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); and Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996). 

The VA Adjudication Manual M21-1 (M21-1) provides that the 
required "credible supporting evidence" of a non- combat 
stressor "may be obtained from" service records or "other 
sources."  M21-1, part VI, formerly 7.46.  With regard to 
specific claims based upon personal assault, M21-1, part III, 
5.14(c), provides an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred.  Included among the 
sources are statements from confidants, such as fellow 
service members, and records that indicate behavior changes 
that occurred at the time of the incident that may indicate 
the occurrence of an in-service stressor.  

The case of Patton v. West, 12 Vet App 272 (1999), 
highlighted the importance of the RO following the more 
particularized requirements delineated in the M21-1 for 
personal-assault PTSD claims.  The level of development 
required by the Court's holding in Patton has not been 
achieved.  In view of the account given by the veteran of the 
personal assault that purportedly happened in service, the RO 
should attempt to develop the record further as will be 
explained below.  It is also unclear whether the appellant's 
complete service personnel files are of record.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Following the gathering of all available records, the veteran 
should be afforded a VA psychiatric examination.

Moreover, the record shows that the veteran had been granted 
entitlement to Social Security Administration (SSA) 
disability benefits.  The Court has held that the VA has a 
duty to attempt to secure all records of the SSA regarding 
the veteran's rating of unemployability for SSA purposes.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, 
the RO must request complete copies of the SSA decision and 
records utilized in granting SSA benefits.  

Accordingly, the veteran's claim is REMANDED for the 
following action:

1.  With regard to the claim of service 
connection for depression, the RO must 
review the claims file and ensure that 
all notice and development obligations 
have been satisfied in accordance with 
the provisions of 38 C.F.R. § 3.159 
(2005), and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate her 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should ask the veteran 
to provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
records from the Iowa City VA medical 
center.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the grant of SSA benefits as well as 
the medical records upon which all 
decisions were based.  Once obtained, all 
records must be associated with the 
claims folder.  

3.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which she alleges 
she was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that she 
must be as specific as possible to 
facilitate a search for verifying 
information.  

4.  The RO should contact the veteran and 
inform her of the right to submit 
alternative forms of evidence to support 
her service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence she finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated (especially soon after 
service discharge), letters written 
during service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

5.  The RO should contact the appropriate 
military records facility and verify 
whether the veteran's complete Official 
Military Personnel File (OMPF) has been 
obtained.  All records must be associated 
with the claims folder.

6.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination by a psychiatrist who has not 
previously examined the veteran.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination and all necessary 
psychological testing should be 
accomplished.  The psychiatric examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran currently suffers from PTSD or 
depression based on her military service.  
(In answering this question, the examiner 
must use the standard of proof provided 
by the Board.)  It must be indicated 
whether a current diagnosis of PTSD is 
linked to a specific corroborated 
stressor event experienced in service.  
If a diagnosis of PTSD is rendered, the 
examiner must: a) specify the stressor 
upon which the diagnosis is based, and b) 
discuss the etiology of the veteran's 
PTSD.  Complete reasons and bases for the 
requested medical opinion must be 
provided as part of the report of 
examination.

7.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and her representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


